Citation Nr: 0004900	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  94-37 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUES

1.  Entitlement to a rating greater than 10 percent for major 
depression with anxiety features from September 3, 1988; a 
rating greater than 30 percent for major depression with 
anxiety features from September 20, 1989; and a rating 
greater than 50 percent for major depression with post-
traumatic stress disorder (PTSD), from October 4, 1991.

2.  Entitlement to a rating greater than 20 percent for 
voiding dysfunction, from August 20, 1991, and a rating 
greater than 40 percent for voiding dysfunction, from October 
23, 1998.

3.  Entitlement to an evaluation in excess of 10 percent for 
post-herpetic zoster neuralgia.

4.  Entitlement to Dependents Educational Assistance under 
38 U.S.C. Chapter 35.

5.  Entitlement to an effective date earlier than January 30, 
1992 for an award of a total rating based on individual 
unemployability.  


REPRESENTATION

Appellant represented by:	Daniel D. Wedemeyer, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, and father. 


ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel


INTRODUCTION

The veteran had active military service from December 29, 
1986, to September 2, 1988.  He was separated for medical 
reasons, with disability severance pay.

The veteran filed a claim for service connection for PTSD in 
September 1988.  By rating action in March 1994, service 
connection was granted for an acquired psychiatric disorder, 
rated 10 percent from September 3, 1988, and 30 percent from 
September 20, 1989.  An NOD (notice of disagreement) was 
filed in October 1994 to the 30 percent rating assigned and 
the effective date of that rating.  A rating action in April 
1999 assigned a 50 percent evaluation for major depression 
with PTSD, from October 4, 1991.  A claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The NOD of October 1994 expressed disagreement with the 
initial rating awards based upon the original claim.  The RO 
has presented the issues to the Board as an increased rating 
for major depression with PTSD in excess of 30 percent, and 
earlier effective date for assignment of a 30 percent rating 
for major depression with PTSD.  A claim for an increased 
rating is a new claim.  Suttman v. Brown, 5 Vet. App. 127, 
136 (1993); Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992).  At the time of an assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice know as "staged" ratings. Fenderson v. West, 12 
Vet. App. 119, 125 (1999).  As there is no final 
determination for the ratings for the psychiatric disorder, 
under Fenderson, the claims for a higher rating and the 
effective date of the awards, are more appropriately merged 
to an issue of an increased evaluation for major depression 
with PTSD, as shown above, based on the facts found.  
38 C.F.R. § 3.400 (1999)

The issue of entitlement to Dependents Educational Assistance 
under 38 U.S.C. Chapter 35, and entitlement to an effective 
date earlier than January 30, 1992, for an award of a total 
rating based on individual unemployability are deferred, 
pending the remand contained herein.

The appellant's case was sent to the Board in August 1999.  
In September 1999 there was a request for change of attorney.  
38 C.F.R. § 20.1304 (1999).  In October 1999 the veteran's 
new attorney requested a copy of all documents in the 
veteran's file from January 12, 1992, and such documents were 
subsequently provided.  At the end of November 1999 the 
attorney requested a 30-day extension to review the veteran's 
file and submit written argument on his behalf.   The brief 
in support of the appellant's claim was received in December 
1999.


REMAND

Preliminary review of the record, which now comprises three 
volumes of files, indicates a number of areas requiring 
development.

The Board notes in passing that the veteran has not submitted 
any documentation of his marriage, reported to have taken 
place in June 1997.  

Major Depression with PTSD

Medical records from the veteran's hospitalization at a 
nonservice department facility in Germany have not been 
secured and made a part of the record.  As this 
hospitalization is the basis for the PTSD diagnosis, and the 
evaluation of his psychiatric disorder must be evaluated from 
his separation from service, such records would be valuable 
for review.  The veteran, in a statement dated April 18, 
1989, reported that his medical records from Germany were 
"not available" even though he had asked for them.  He 
stated that his father hand carried a "six inch" thick file 
from Germany to Wilford Hall Medical Center.  The service 
medical records in file are not nearly so extensive as to 
amount to six inches.  In addition to the question of whether 
the record custodians may have addition pertinent records, 
the veteran's statements also raise a question as to whether 
there are medical records in his possession from his period 
of service.  

The rating criteria for psychiatric disorders changed 
effective November 7, 1996.  Where a law or regulation 
changes after the claim has been filed or reopened before 
administrative or judicial process has been concluded, the 
version most favorable to the veteran applies unless congress 
provided otherwise or permitted the VA Secretary to do 
otherwise and the Secretary did so.  Karnas v. Derwinski, 1 
Vet. App. 308, 311 (1991) Marcoux v. Brown, 10 Vet. App. 3 
(1996).  The veteran was provided with the old rating 
criteria in the October 1995 statement of the case (SOC), and 
the new criteria in the April 1999 supplemental statement of 
the case (SSOC); however, the effective date for the increase 
from 30 percent to 50 percent was October 4, 1991.  The 
revised regulations contain no provision for retroactive 
applicability.

In Rhodan v. West, 12 Vet. App. 55 (1999), the Court 
addressed the effective date of the revised criteria for 
rating mental disorders in what was apparently a claim for 
increase involving PTSD.  (The Board notes that the facts 
presented in Rhodan and its companion Haywood were not clear 
as to whether the appeals arose from original claims or were 
claims for increase.)  The Court held:

	Regardless of the exact administrative 
posture of the proposed changes to the 
regulations, there is no doubt as to which 
version was applicable at the time of either 
[Board] decision at issue here.  It is well 
settled that the rulemaking procedures of the 
Administrative Procedure Act (APA), 5 U.S.C. 
§§ 552, 553, govern the VA regulatory 
process. See 38 U.S.C. § 501(c), (d); Fugere 
v. Derwinski, 1 Vet. App. 103, 107 (1990). 
Sections 553(d) and 552(a)(1)(D) of title 5 
mandate, absent some specific exceptions 
listed at § 553(d)(1)-(3), that the effective 
date of a regulation must be 30 days after 
the date of publication of the adopted 
regulation in the Federal Register.  Until 
the statutory 30 days have passed, the 
regulation is not lawfully effective. See 
Rowell v. Andrus, 631 F.2d 699, 704 (10th 
Cir. 1980).  Thus, prior to November 7, 1996, 
the revised regulations at issue here were 
not lawfully effective.

	Nor do the revised regulations allow for 
their retroactive application prior to 
November 7, 1996.  When the Secretary adopted 
the revised mental disorder rating schedule 
and published it in the Federal Register, the 
publication clearly stated an effective date 
of November 7, 1996.  Because the revised 
regulations expressly stated an effective 
date and contained no provision for 
retroactive applicability, it is evident that 
the Secretary intended to apply those 
regulations only as of the effective date. 
See Allin v. Brown, 6 Vet. App. 207, 211 
(1994). 

	The Secretary's legal obligation to 
apply November 7, 1996, as the effective date 
of the revised regulations prevents the 
application, prior to that effective date, of 
the liberalizing law rule stated in Karnas. 
"[W]here compensation, dependency and 
indemnity compensation, or pension is awarded 
or increased pursuant to any Act or 
administrative issue, the effective date of 
such an award or increase. . . shall not be 
earlier than the effective date of the Act or 
administrative issue."  38 U.S.C. § 5110(g).  
This effective date rule prevents the 
application of a later, liberalizing law to a 
claim prior to the effective date of the 
liberalizing law. See DeSousa v. Gober, 10 
Vet. App. 461, 467 (1997); see also McCay v. 
Brown, 9 Vet. App. 183, 187 (1996) ("plain 
language of section 5110(g) prohibits a 
retroactive award prior to the effective date 
of the legislation"), aff'd, 106 F.3d 1577 
(Fed. Cir. 1997).  Accordingly, the Court 
holds that for any date prior to November 7, 
1996, the Board could not apply the revised 
mental disorder rating schedule to a claim.

Under this analysis, the claimant as a matter of law could 
not receive a rating on the basis of the revised criteria 
prior to November 7, 1996.  

The Board notes that subsequently, the United States Court of 
Appeals for the Federal Circuit vacated Rhodan in Haywood v. 
West, No. 99-7056 (Fed Cir. October 28, 1999).  Haywood 
involved an appeal over the issue of entitlement to fees and 
costs under the Equal Access to Justice Act.  Haywood argued 
that the government's position was not substantially 
justified because the Board did not sua sponte reconsider its 
decision following a change in the applicable law that 
occurred during his 120-day period for appeal following the 
date of the Board's decision.  The Federal Circuit expressly 
noted that it was vacating Rhodan and remanding to the Court 
for adjudication of the statutory challenge raised by Mr. 
Haywood concerning the "putative" duty of the Board to sua 
sponte reconsider its decision, and "[t]he only thing we 
decide in this opinion is that the case is remanded for 
further adjudication" by the Court.   In light of these 
circumstances, the Board acknowledges that Rhodan is not 
currently a controlling precedent, however, the Board finds 
the statutory analysis persuasive as to whether rating 
criteria are retroactively applicable prior to their 
effective dates.  See Bethea v. Derwinski, 2 Vet. App. 252 
(1992).  Nothing argued or decided in Haywood facially 
challenges the analysis as to the retroactive applicability 
of the change in the rating criteria.

The record in this case reflects multiple psychiatric 
diagnoses.  Determining the correct classification of the 
current psychiatric disability is essential in order to apply 
properly the rating criteria.  Several MMPI tests have been 
administered, and the results appear to vary significantly.  
Some of the variance has been questioned on the basis the 
validity of test results.  (See for example the November 1988 
psychological consultation.)  While most examiners appear to 
accept generally or partially the validity of the claimant's 
description of his history and symptoms, others have appeared 
to raise doubts about the validity of the history or various 
symptoms.  For example, a private psychological evaluation in 
July 1990 noted a question of malingering, and secondary 
awards for pain.  The SSA psychiatric evaluator in October 
1991 stated that the MMPI testing administered at that time 
suggested a wide variety of chronic somatic complaints 
lacking in sufficient organic basis.  That examiner indicated 
the veteran was apt to get considerable "secondary gain" 
from his symptoms and to attribute many of his current 
difficulties to his health problems.  In private 
psychological evaluation in January 1993, the veteran agreed 
on a number of drug seeking behaviors.  Because of the 
variance of the diagnoses, and the various questions raised 
by record as to the validity of various components of the 
history or symptoms, the Board finds that comprehensive 
review of the veteran's claims folders and comparison of MMPI 
test results, should be followed by examination by a board of 
psychiatrists to attempt to settle the diagnostic 
classification of all psychiatric pathology currently 
manifest.  


Voiding Dysfunction

The Board notes that the service connection was granted for 
voiding dysfunction by rating action in March 1994, with a 20 
percent evaluation from August 20, 1991.  A NOD as to the 
rating assigned was filed in October 1994.  The claim 
continued on appeal, and a rating action in April 1999 
assigned a 40 percent evaluation for the voiding disorder 
from October 23, 1998.  The voiding dysfunction claim is thus 
an original claim must also be considered under Fenderson.  

The March 1994 rating action for voiding dysfunction 
evaluated at 20 percent from August 20, 1991, utilized 
Diagnostic Code 7512.  Rating criteria for the genitourinary 
system changed on February 17, 1994, and again on October 8, 
1994.  Prior to February 17, 1994, Code 7512, chronic 
cystitis, provided a 20 percent evaluation when the condition 
was moderately severe, manifested by diurnal and nocturnal 
frequency with pain, tenesmus.  

From February 17, 1994, chronic cystitis, including 
interstitial and all etiologies, infectious and non-
infectious, was rated as voiding dysfunction, based on 
symptom areas such as urine leakage, frequency, or obstructed 
voiding.  With urine leakage, a 20 percent rating is 
contemplated with requirement for wearing of absorbent 
material which must be changed less than 2 times per day.  
The next higher rating, 40 percent was warranted with 
requirement for wearing absorbent materials that must be 
changed 2 to 4 times per day.  Urinary frequency, with 
daytime voiding interval less that 1 hour, or; awakening to 
void 5 or more times per night, a 40 percent rating would be 
assigned.  If the daytime voiding interval was between 1 and 
2 hours, or; awaking to void 3 to 4 times per night, a 20 
percent rating was assigned.  Obstructed voiding, with 
urinary retention requiring intermittent or continuous 
catheterization warrants a maximum 30 percent evaluation.  
Marked obstructive symptomatology with specific criteria, 
warranted a 10 percent evaluation.  The changes to the 
criteria governing genitourinary disabilities of October 1994 
did not change these codes.

During the general medical examination by the VA in October 
1998, the veteran reported urinating up to 6 times per night, 
8 times during the day, with difficulty starting and 
finishing urination and dripping at the end of urination 
"consistent with incontinence."  It was recorded that 4 
cystoscopies done over the years "apparently all have 
confirmed the presence of herpes zoster infection."  The 
record did not show that the examiner reviewed the claims 
file.  The diagnoses were voiding dysfunction and post-
herpetic neuralgia.  

Private medical records show that cystoscopy in July 1990 was 
normal.  Also in that period there was a diagnosis of history 
of herpes cystitis.  Cystoscopy in March 1991 found no 
erosions or ulcers.  Assessment was chronic cystitis.  When 
the veteran was hospitalized in December 1992, and January 
1993, voiding cystourethrograms demonstrated no 
abnormalities.  When he was hospitalized in late August and 
early September 1993, it was noted that there had always been 
a question of factitious hematuria, and as past cystoscopies 
were always negative, there was little to be gained by 
another cystoscopy.  A VA peripheral nerve examination in 
September 1996 noted autonomic dysfunction in voiding the 
bladder and possibly the anal sphincter.  Voiding dysfunction 
evaluation in September 1996 noted hesitancy, intermittent 
stream, and pain when urinating, nocturia 4 times per night.  
The diagnosis was probable herpes zoster versus dysfunctional 
voiding.  In November 1996 the veteran reported being able to 
urinate with moderate difficulty.  In February 1997, it was 
noted that the veteran had "hyperreflexic" bladder.  The 
record further discloses that a psychophysiological pain 
profile in January 1993 found that the more stress the 
veteran experienced, the more his body reacted.  His lower 
torso muscle tension was abnormally high and he was bracing 
his abdominal muscles and maintaining sensitivity in the 
groin area.  In April 1997, the veteran reported nocturia 3 
to 4 times per night.  In August 1997 it was noted that he 
had no dysuria, or bowel symptoms, but he did have difficulty 
starting a stream.  

The history provided during the VA examination in October 
1998 appears to be at odds with significant clinical evidence 
and statements of medical history listed in the last 
paragraph.  It would appear that evaluation of the veteran's 
voiding dysfunction would benefit by review of the claims 
file, in conjunction with an examination and evaluation.  
Further, while the original voiding disorder rating included 
consideration of pain, the current criteria apparently does 
not, and the veteran's then attorney in a September 2, 1996, 
statement raised consideration of 38 C.F.R. § 3.321(b)(1) for 
voiding dysfunction, as has the veteran's current attorney, 
in December 1999.  The record does not show that the RO 
expressly considered referral of this case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service, for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1998).  In April 1996, the Court 
held that the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  In 
July 1996, without overtly overruling Floyd, the Court held 
that § 3.321(b)(1) did not preclude the Board from reaching a 
conclusion on its own that a claim does not meet the criteria 
for submission pursuant to the regulation.  Bagwell v. Brown, 
9 Vet. App. 337 (1996).  Under the circumstances, the Board 
is constrained to note that the Court otherwise has also held 
that the Board must address referral under § 3.321(b)(1) only 
when circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these holdings in mind, the 
Board finds that with the veteran's complaints of pain, and 
the hospitalizations for bladder complaints in the past, the 
request for the RO to consider the applicability of § 
3.321(b)(1) warrants an expressed review by the RO.  

Post-Herpetic Zoster Neuralgia

The record shows that the veteran has been hospitalized on 
multiple occasions for severe pain, with diagnoses of post-
herpetic neuralgia.  In September 1989 it was noted that the 
neuralgia did not radiate into the leg.  A record dated July 
30, 1990, noted that on evaluation of supra pubic pain, the 
veteran reported pain relief with normal saline solution.  
Private hospitalization in July and August 1990 resulted in 
diagnoses of acute exacerbation of suprapubic lower abdominal 
pain, probably secondary to post-herpetic neuralgia as well 
as supratentorial component, and history of herpes cystitis 
and neuralgic type pain.  When the veteran was hospitalized 
in August 1990, the impressions were herpetic cystitis, 
recurrent, with hematuria and severe pain suggestive of 
herpes simplex rather than zoster; post-herpetic neuralgia, 
chronic but not the cause of "these four attacks of pain."  
It was noted that no other neurological abnormalities were 
suggestive of referred pain pattern from peripheral central 
nervous system from the lumbosacral or conus medullaris or 
cauda equina area.  In March 1991, it was recorded that the 
neuralgia possibly included left lateral femoral cutaneous 
nerve involvement.  EMG (electromyography) report in April 
1991 was consistent with mild L2-L3 radiculopathy.  The 
examiner noted that literature showed herpes zoster could 
"jump" dermatomes and cause sensory problems.  In May 1991 
it was recorded that the veteran had been in an automobile 
accident in 9 months earlier, with low back pain reported.  A 
lumbar puncture in June resulted in an assessment of 
varicella zoster radiculopathy.  

A hospital record from June 1993 noted many of the veteran's 
exacerbation's of pain were related to psychologic stress, 
and it was not believed that he had true post-herpetic 
neuralgia pain based on the old EMG from 1991, that showed 
radiculopathy and a strong psychologic component to his pain.  
Records from August and September 1993 hospitalization also 
noted a strong psychologic overlay to pain but it was also 
believed that the had true neuralgia pain, and radiculopathy 
by EMG.  A neurology evaluation in June 1994 found herpes 
zoster with spread to dermatomes beyond L1 on the right, and 
new symptoms likely secondary to herpes zoster as well.  On 
VA hospitalization in January and February 1995 for burning 
type pain in the right abdomen radiating to the back and 
lateral things, the diagnoses were condition requiring 
chronic pain management program, and history of herpetic 
neuralgia.  A VA peripheral nerve examination in September 
1996 resulted in diagnosis of post-herpetic neuralgia an 
numbness including T11, T12, L1-L5, and S3 and S4 on the 
right and L1-L3 on the left.

When VA hospitalized the veteran in August 1997, he was 
curled in a fetal position and moaning in pain on the floor 
in the neurology service.  A MRI (magnetic resonance imagery) 
showed degenerative disk disease in the thoracolumbar 
junction and in the lumbar spine.  The diagnoses were 
possible opiate dependence, chronic pain, and neuralgia, 
possibly post-herpetic.  VA general medical examination in 
October 1998 included diagnosis of post-herpetic neuralgia, 
and the examiner opined that the peripheral nerve disorder 
was caused by neuritis.

Because of the veteran's post service back injury, report of 
degenerative disc disease, and the widely varying opinions as 
to extent and status of post-herpetic neuralgia, the Board 
believes that there should be comprehensive review of the 
claims folders, followed by examination by appropriate 
specialist(s), and testing, to determine the nature, extent 
and status of any post-herpetic neuralgia.

Veteran has been hospitalized and treated on numerous 
occasions for post-herpetic neuralgia, and his then attorney 
requested in a September 2, 1996, statement, consideration of 
this condition under 38 C.F.R. § 3.321(b)(1), based on the 
frequent hospitalizations, and marked interference with 
employment.  This request has also been made by the veteran's 
current attorney.  As noted in the above discussion of 
extraschedular evaluation, the Board believes that such 
consideration should be extended to the veteran.

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required to 
fulfill the statutory duty to assist.  Ascherl v. Brown, 4 
Vet. App. 371, 377 (1993).  In order to fulfill its statutory 
duty to assist the veteran and adequately develop his claim, 
the Board believes that further development, as specified 
below, is required.  See 38 U.S.C.A. § 5107(a).  Accordingly, 
the case is remanded to the RO for the following actions.

1.  The veteran should be permitted to 
submit or identify any other evidence in 
support of his claim.  The appellant has 
the right to submit additional evidence 
and argument on the matter or matters the 
Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

2.  The RO, with any necessary assistance 
from the veteran, should attempt to 
secure the medical records pertaining to 
the veteran's hospitalization at 
nonservice department facilities in 
Germany.  If the veteran or his father 
have copies of any medical records from 
his period of service, the veteran should 
submit them to the RO to ensure that all 
available records can be reviewed.  

3.  The RO should secure all records of 
treatment for the veteran, VA or private, 
from 1997 to the present.  The veteran 
should also submit documentation of his 
marriage.

4.  Following the above, but not 
contingent upon whether additional 
records are obtained, the RO should 
arrange for the veteran to undergo 
complete psychological testing by the VA.  
In addition to an interpretation of the 
current testing, the medical provider 
should be requested to compare the 
current testing with the prior testing of 
record and indicate what, if anything, 
such a comparison illuminates as to the 
classification and severity of any 
current psychiatric pathology.  

5.  Following completion of the 
foregoing, the veteran is to be 
scheduled for a comprehensive VA 
psychiatric examination by a board of 
two physicians.  The claims folder must 
be made available to and reviewed by the 
examiners in conjunction with the 
requested study.  The purpose of the 
examination is to clarify the correct 
psychiatric diagnoses and to provide 
findings as to the severity of the 
manifestations of the disabilities in 
view of the conflicts in the record in 
these areas.  The examiners should 
identify all Axis I and, if present, 
Axis II diagnoses, currently warranted 
and address any conflicts found between 
their conclusions and the diagnostic 
findings noted in the evidence 
associated with the claims file.  Prior 
psychological test results should be 
compared to current findings, and any 
conflicts discussed and resolved, if 
feasible.  A complete rationale for any 
opinion expressed must be provided.  

4.  After the above, the RO should 
review the ratings assigned for the 
service-connected psychiatric disorder, 
and any adjustment (percentage or 
effective date) must be accompanied by 
complete rationale, to include the 
applicable rating criteria in effect at 
the time.  

5.  The veteran should also be afford VA 
neurological urology examinations in 
order to determine the nature and extent 
of the post-herpetic zoster neuralgia and 
voiding dysfunction disabilities.  The 
claims folder must be made available to 
and reviewed by the physician in 
conjunction with the examination.  The 
examiner should record pertinent medical 
complaints, symptoms, and clinical 
findings.  All necessary special studies 
and tests are to be accomplished.  The 
neurologist should make a specific 
determination as to neuropathy from 
degenerative disc disease, versus post-
herpetic zoster neuralgia, and areas of 
involvement.  Any conflicts found between 
the current neurology and urology 
findings and the diagnostic findings 
noted in the evidence associated with the 
claims file should be resolved, if 
feasible.  A complete rationale for any 
opinion expressed must be provided.

6.  Following the above, the RO should 
review the ratings assigned for the 
voiding dysfunction, to include reference 
to Fenderson, and whether consideration 
of the voiding dysfunction and post-
herpetic zoster neuralgia conditions 
under 38 C.F.R. § 3.321(b)(1) is 
applicable.  

The Court has made it clear that the 
"duty to assist" is not a one way 
street, and that the claimant can not 
stand idle when the duty is invoked by 
failing to provide important information 
or otherwise failing to cooperate.  Wood 
v. Derwinski, 1 Vet. App. 190 (1991) 
(aff'd on reconsideration, 1 Vet. App. 
460 (1991); Olson v. Principi, 3 Vet. 
App. 480, 483 (1992).  The veteran is 
advised that failure to report for any 
scheduled examination may have adverse 
consequences to his claim as the 
information requested on this examination 
addresses questions of causation and 
symptomatology that are vital in these 
claims.  Moreover, under 38 C.F.R. 
§ 3.655 (1996), where a claimant fails 
without good cause to appear for a 
scheduled examination in conjunction with 
a claim for increase, the claim will be 
denied.  Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).

If any benefits sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  If any development is 
incomplete, including if any requested examination does not 
include all test reports, special studies or opinions 
requested, appropriate corrective action is to be 
implemented.  See Stegall v. West, 11 Vet. App. 268 (1998).

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


